Title: To George Washington from Clement Gosselin, 2 May 1781
From: Gosselin, Clement
To: Washington, George


                        
                            Monsieur
                            New Windsor, May 2d 1781
                        
                        Puisque Vous voulés avoir la bonté de vous interesser pour moy auprés de Son Excellence je ne demande point
                            que l’on me gratifie de la peine et des risques que j’ai couru pendant mon voyage en Canada; Je m’estime assés honoré et
                            tres Sattisfait d’etre Capable de porter les armes pour le Soutien de la cause presente. 
                        Je demande Seulement, Monsieur, que l’argent que J’ai depensé a mes propres fraix et depens pour ma propre
                                Subsistance et pour celle des personnes qui etoient Sous ma
                            direction, me Soit rembourcé, je n’exige point le remboursement de certaines minuties que J’ay avancé,
                            Je parle du principal qui certainement. Si Son Excellence M’honore de Sa protection je me trouveray tres Sattisfait dans
                            le tems present de recouvrer cet argent. 
                        Je vous donne cy Joint, Monsieur, Selon que je puis me Souvenir, une notte des avances que J’ay faittes. 
                        Ayant lhonneur d’etre avec Respect Monsieur Votre tres humble et tres obeissant Serviteur 

                        
                             Clement Gosselin Capt. 
                        
                     Enclosure
                                                
                            
                                
                                    c.2 May 1781
                                
                            
                            Etat des dépenses que le Capt. Ct Gosselin a faittes pour luy et pour son parti dans Sa derniere
                                decouverte en Canada 
                            debourcé viz
                            
                            Depuis Preckness le 3e Juillet 1780 Jusqu’a Coo’s ayant Sept hommes Sous ma direction
                                305 Dollars
                            
                                 depuis Coo’s jusqu’en 
                            Canada et pour scavoir au Juste tout 
                            ce qui si passoit J’ay depensé trois 
                            guinées et demie
                                ey
                                past money 16 D. 2 Schelling
                            
                            de plus J’ay fourni une Redingotte 
                            qui ma Coutté une guinée 4 D. 5 Schelling
                            
                            fourni a un Sauvage une veste de 
                            
                                
                                     
                                    Drap qui ma Coutté: ey
                                    
                                     
                                    2 D.
                                     
                                    4 S.
                                
                                
                                    
                                    Do une Culotte
                                    
                                    2-
                                    
                                    4 S.
                                
                                
                                    
                                    Do 4 Chemises
                                    
                                    8 D.
                                    
                                    
                                        
                                    
                                
                                
                                    
                                    Do  Blanketts
                                    
                                     6 D.
                                    
                                    
                                        
                                    
                                
                                
                                    
                                    Do 
                                    
                                    3 D.
                                    
                                    
                                        
                                    
                                
                                
                                    
                                    Poudre et plomb a tirer
                                    
                                     D.
                                    
                                    
                                        
                                    
                                
                                
                                    
                                    Do vermillon ou rouge pour les 
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    Sauvages
                                    
                                    0 D.
                                    
                                    4 Sch.
                                
                                
                                    
                                    Do 3 haches
                                    
                                    1 D.
                                    
                                    4 S.
                                
                                
                                    
                                    Do 4 paires Souliers
                                    
                                    
                                        4 D. 
                                    
                                    
                                    
                                
                                
                                    
                                    part money total - 
                                    
                                    
                                        51 D. 
                                    
                                    
                                    
                                         5 Sch.
                                    
                                
                                
                                    
                                    Continental money
                                    
                                    305 Dollars
                                    
                                    
                                
                            
                            Sumptibus meis 

                            
                                 Clement Gosselin Capt. 
                            
                        
                        
                    